   Case: 1:19-cv-00145-DAP Doc #: 216 Filed: 04/01/19 1 of 4. PageID #: 4224




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, INC.,                 )   CASE NO. 1:19-CV-145
                                                )
      Plaintiff,                                )   JUDGE DAN AARON POLSTER
                                                )
      vs.                                       )   MAGISTRATE JUDGE THOMAS M.
                                                )   PARKER
                                                )
                                                )
                                                )
SOUTH UNIVERSITY OF OHIO,                       )
LLC, et al.,                                    )
                                                )
      Defendants.                               )

  AMENDED AGREED ORDER SURRENDERING LEASED PREMISES TO ITS
LANDLORD, FLUORINE, LLC, RELIEVING INJUNCTION AND STAY AS AGAINST
    FLUORINE, LLC AS TO THOSE LEASED PREMISES AND THE LEASE
            AGREEMENT, AND GRANTING RELATED RELIEF

       Upon consideration of the agreement of Mark E. Dottore, the receiver appointed in

this case (the "Receiver") under the Order Appointing Receiver dated January 18, 2019 (Doc.

8, amended) (the “Receiver Order”), and Intervenor Fluorine, LLC, as evidenced by the

signatures of their respective undersigned attorneys, the Court finds and orders as follows:

       (1) Fluorine, LLC, (“Fluorine”) as Landlord, and Defendant Argosy Education Group,

LLC ("AEG") as Tenant, are parties to a Lease Agreement for a portion of 1550 Wilson

Boulevard, Arlington, Virginia, 22209 (the "Leased Premises"). A copy of the Lease

Agreement, including its amendments and an Assignment and Assumption of Leases,

Contracts, and Other Property Interests, (collectively, the “Lease Agreement”) are attached to

the Motion of Fluorine, LLC for Limited Relief from Stay Provisions of Order Appointing

Receiver. (Doc. 104) Upon information and belief, Dream Center Education Holdings, LLC
   Case: 1:19-cv-00145-DAP Doc #: 216 Filed: 04/01/19 2 of 4. PageID #: 4225



(“DCEH”) became a guarantor of the Lease Agreement on or about October 17, 2017.

         (2) AEG is a defendant in this case and is one of the subjects of the receivership under

the Receiver Order.

         (3) DCEH is a defendant in this case and is one of the subjects of the receivership

under the Receiver Order.

         (4) On or about January 11, 2019, Fluorine through its attorney in Virginia filed a civil

action for eviction in the Arlington County Virginia General District Court seeking rent due

and other money damages due and owing under the Lease Agreement, and restoration of the

Leased Premises. A copy of the complaint in that matter is attached to Fluorine’s Motion of

Fluorine, LLC for Limited Relief from Stay Provisions of Order Appointing Receiver. (Doc.

104) This matter is currently stayed pursuant to the Receiver Order.

         (5) On March 5, 2019, Fluorine moved to intervene in this action, which motion the

Court granted.

         (6) Fluorine also filed a Motion for Leave to Join in the Motion of 3601 Sunflower,

LLC to Vacate Injunction and Receiver Order (Doc. 106), which the Court granted on March

6, 2019.

         (7) AEG has now ceased its operations at the Leased Premises.

         (8) In view of the above facts, the Receiver and Fluorine have agreed to the relief set

forth below, so that Fluorine may retake possession of the Leased Premises. Accordingly, it is

hereby

      ORDERED that:

      (1) Effective at 5:00 p.m. EST on March 15, 2019 (“the Effective Date”),

               (a)    The Leased Premises and legal possession thereof shall be deemed
                      surrendered voluntarily by AEG, as Tenant under the Lease Agreement to
Case: 1:19-cv-00145-DAP Doc #: 216 Filed: 04/01/19 3 of 4. PageID #: 4226



              Fluorine, LLC, as Landlord. Following the Effective Date, Fluorine may
              change the locks at the Leased Premises and take all desired steps to take
              possession of and secure the Leased Premises;

        (b)   All injunctive provisions and stays contained in the Receiver Order
              (including, without limitation, paragraphs 9, 10, 14, and to the extent
              applicable, 20), including as it has been hereafter amended, hereby are
              relieved and terminated as against Fluorine with respect to the Lease
              Agreement and the Leased Premises, such that Fluorine may exercise and
              enforce any and all rights and remedies relating to the Lease Agreement
              and the Leased Premises as are provided or permitted under the Lease
              Agreement and applicable law, all the same as if the Receiver Order has
              never been entered (including, without limitation, prosecuting its claim
              against AEG and/or DCEH, if applicable, for unpaid rent and damages
              incurred under the Lease Agreement in the action commenced on or about
              January 11, 2019 (described more fully above), and further including, but
              not limited to, prosecuting its eviction claim in that action in the event the
              Receiver interferes with Fluorine’s right to retake and/or secure possession
              following the Effective Date, and/or filing a claim for the same in these
              instant proceedings);

        (c)   Fluorine shall reasonably cooperate with the Receiver (on behalf of AEG)
              or with the Receiver’s designees, regarding the orderly disposition of (1)
              any removable personal property or (2) any student records relating to the
              administration of federal financial aid and all other student records
              (collectively, “Student Records”) that remain at the Leased Premises after
              the voluntary surrender in paragraph (1)(a) of this Order becomes effective
              so long as the Receiver takes immediate steps to dispose of the personal
              property and Student Records so that Fluorine can have full and complete
              access to the Leased Premises. The Receiver agrees to remove all Student
              Records from the Leased Premises on or before 5:00 p.m. EST on
              Monday, April 15, 2019 and file a certification with the Court stating he
              has removed all Student Records from the Leased Premises. Any personal
              property except Student Records remaining at the Leased Premises after
              April 15, 2019, shall be deemed abandoned by the Receiver and the
              Tenant under the Lease Agreement, and thereafter Fluorine may sell or
              dispose of such in Fluorine’s sole discretion without liability to the
              Receiver, AEG, DCEH, or anyone claiming by or through them;

        (d)   Fluorine’s Motion of Fluorine, LLC for Limited Relief from Stay
              Provisions of Order Appointing Receiver (Doc. 104) and Fluorine’s
              Motion for Leave to Join in the Motion of 3601 Sunflower, LLC to
              Vacate Injunction and Receiver Order (Doc. 106) are hereby withdrawn;
              and

        (e)   This Court retains jurisdiction to enforce the terms and provisions of this
Case: 1:19-cv-00145-DAP Doc #: 216 Filed: 04/01/19 4 of 4. PageID #: 4227
